                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                 MEDFORD DIVISION




CROMAN CORPORATION,                                    Case No. 1:19-cv-01896-CL
                                                        OPINION AND ORDER
             Plaintiff,

      vs.

NAVIGATORS SPECIALTY
INSURANCE COMPANY,

             Defendant.


AIKEN, District Judge:

      United States Magistrate Judge Mark Clarke issued his Findings and

Recommendation (“F&R”) (doc. 38) in this case on December 1, 2020. In the F&R,

Judge Clarke recommended denying defendant’s Motion for Summary Judgment

(doc. 19) and granting plaintiff’s Motion for Partial Summary Judgment (doc. 20).

The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal

Rule of Civil Procedure 72(b).




Page 1 – OPINION AND ORDER
      Defendant filed timely objections. Doc. 40. Accordingly, the Court must “make

a de novo determination of those portions of the report or specified proposed findings

or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

      I have carefully considered plaintiff’s objections and conclude there is no basis

to modify the F&R. I have also reviewed the pertinent portions of the record de novo

and find no errors in Judge Clarke’s F&R. Accordingly, the Court ADOPTS Judge

Clarke’s F&R (doc. 38).

      IT IS SO ORDERED.

                 12th day of May 2021.
      Dated this _____




                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 2 – OPINION AND ORDER
